Citation Nr: 1624122	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to the assignment of an effective date earlier than November 23, 2007 for the award of service connection for major depressive disorder.

3.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

4.  Entitlement to a rating in excess of 30 percent for tardive dyskinesia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1972 to March 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the Veteran's appeal in April 2009 for additional development.  Such was achieved, and the Veteran's claims file has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's tardive dyskinesia and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 7, 2001, the Veteran was a resident at a VA domiciliary and he witnessed a shooting at the cafeteria.

2.  At the time of the shooting on October 7, 2001, the Veteran was eating lunch and was not undergoing hospital care, medical or surgical treatment, or examination furnished by VA.  Although at the time of the shooting, the Veteran was a participant in a compensated work therapy (CWT) program, it was not the provision of training and rehabilitation services under the CWT program that proximately caused the Veteran's PTSD.

3.  In a July 2002 rating decision, the RO denied service connection for depression. New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.

4.  VA received an application to reopen the Veteran's previously-denied service-connection claim for depression on November 23, 2007.  No previous claim, either formal or informal, was pending at the time.

5.  The Veteran's major depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas due to symptoms such as severe depression, suicidal ideation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances; total occupational and social impairment is not demonstrated by the record.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for PTSD is not warranted. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for an effective date earlier than November 23, 2007 for the award of service connection for major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for the assignment of a 70 percent rating, but no higher, for major depressive disorder have been met, or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, VA satisfied its requirements under the VCAA in letters dated in January 2008, April 2009 and November 2013.  The Board notes that with respect to the Veteran's earlier effective date claim, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's major depressive disorder has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial rating and entitlement to an earlier effective date for the award of service-connection are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA), and his lay statements of argument.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence. 

In April 2009, the Board remanded the Veteran's appeal to determine whether a vocational rehabilitation folder existed.  The AOJ contacted the Central Texas VA Health Care System for any records pertaining to the Veteran's rehabilitation at the Temple, Texas facility in 2001, and a February 2010 Report of Contact confirms that no additional records other than those already on file exist.  As the Veteran was ineligible for a formal Vocational Rehabilitation program under Chapter 31 of Title 38 in 2001 (as he had no service-connected disabilities at the time), it would follow that no separate Vocational Rehabilitation Folder would exist.  In April 2009, the RO also instructed the AOJ to determine whether the circumstances of a shooting incident, occurring in the cafeteria on October 2001 at the VA domiciliary in Temple, Texas fell within the scope of vocational rehabilitation or compensated work therapy.  The AOJ did so in a March 2010 Supplemental Statement of the Case.  As such, the AOJ has complied with the Board's remand instructions.

The Veteran has been afforded three VA examinations to assess the severity of his major depressive disorder, to include in June 2010, February 2014 and March 2015.  The Board observes that the findings contained within these reports are adequate for adjudicatory purposes.  The respective examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings enabling the Board to make an informed decision on the merits as to whether an increased initial rating greater than 50 percent may be awarded.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's major depressive disorder has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeals decided on the merits below have been consistent with said provisions.

Analysis

A. Compensation under 38 U.S.C.A. § 1151 - PTSD

VA treatment records reveal that the Veteran was admitted to a compensated work therapy program at the Temple, Texas VA Medical Center (VAMC) on
August 15, 2001, and was still a resident of that domiciliary at the time of a shooting incident on October 7, 2001.  During this shooting incident, the Veteran and other residents were dining in the domiciliary cafeteria when another resident of the facility entered the cafeteria, drew a handgun, and fired multiple shots, injuring two individuals and fatally wounding another individual.  Subsequent VA treatment records show that the Veteran suffered an acute stress reaction to the incident, and was eventually given a diagnosis of PTSD based on this stressor event.  See, e.g., a February 10, 2006 VA Mental Health Clinic MD Note (indicating that the Veteran's PTSD symptoms are associated with shootings in the domiciliary).  

38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if it was not the result of the veteran's willful misconduct and it was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2014); 38 C.F.R. § 3.361.  

Alternatively, pursuant to 38 U.S.C.A. § 1151(a)(2), a disability or death can be a qualifying additional disability or qualifying death if it was not the result of the veteran's willful misconduct and the disability or death was proximately caused by (A) the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of Title 38) as part of an approved rehabilitation program under chapter 31 of Title 38, or by (B) participation in a program (known as a "compensated work therapy program") under Section 1718 of Title 38.  38 U.S.C.A. § 1151(a)(2) (West 2014); 38 C.F.R. § 3.361.  

The Veteran does not contend that his PTSD is proximately caused by negligence or an event not reasonably foreseeable under the provisions of 38 U.S.C.A. § 1151(a)(1).  Rather, the Veteran argues that he should be compensated under 38 U.S.C.A. § 1151(a)(2), based on a finding that part of his training and rehabilitation in his CWT program included eating at the cafeteria.  The Veteran's attorney asserts that the Veteran was not compensated at a high enough rate to eat elsewhere, and that due to health concerns from being malnourished and underweight, VA encouraged the Veteran to utilize the dining facility.  See the September 4, 2009 letter from the Veteran's attorney.  

For the reasons explained below, the Board finds that the Veteran's compensation claim must be denied under both 38 U.S.C.A. § 1151(a)(1) and (a)(2), as the facts of the case demonstrate the Veteran was not receiving VA hospital care, medical or surgical treatment, or examination at the time of the shooting, nor was his PTSD proximately caused by the provision of training and rehabilitation services by the Secretary.

The controlling case is Mangham v. Shinseki, 23 Vet. App. 284 (2009).  At issue in Mangham was an appellant's § 1151 claim, which was based on the exact same October 2007 shooting incident described above.  As in the present case before the Board, the appellant in Mangham contended that he had additional mental disability due to witnessing the shooting at the Temple VA domiciliary in October 2001.  The evidence of record established that the appellant was indeed a resident at the Temple domiciliary at the time.  

The threshold question facing the Court was whether the appellant's claimed disability was caused by VA treatment or care as defined by 38 U.S.C.A. § 1151.  Intertwined with this was the question of whether domiciliary care qualifies as "hospital care, medical or surgical treatment" for the purposes of a section 1151 claim, such that residing in a VA-run domiciliary facility would render any action that takes place in that facility, including a shooting, part of VA treatment or care for the purposes of a section 1151 claim.  See Mangham, 23 Vet App., at 286.

In pertinent part, the Court held that domiciliary care is not a component of VA hospital care, and is therefore not contemplated by section 1151.  See Mangham, 23 Vet App., at 289.  In making this determination, the Court discussed the definitions of "Domiciliary care" and "Hospital care" outlined in 38 U.S.C.A. § 1701, and noted that although prior versions of 38 U.S.C.A. § 1151 might have supported a finding that compensation may be awarded for injury that results while a claimant is in a VA hospital (regardless of whether that injury was a direct result of VA action), Congress repudiated the notion that a coincidental event occurring during "hospitalization" could lead to recovery under § 1151 by purposely replacing the word "hospitalization" with "hospital care" in amendments pre-dating the Veteran's current claim on appeal.  See Mangham, 23 Vet. App., at 288-89.  

In its analysis, the Court also distinguished what constituted proximate cause of a disability from coincidental events.  The Court specifically cited 38 C.F.R. § 3.361(d), noting that with regard to proximate causation, the Secretary has made clear that the "proximate cause of disability or death is the action or event that directly caused the disability or death as distinguished from a remote contributing cause. . . .  Simply put, the mere fact that a claim is harmed by an event that occurs coincidentally with VA hospital care, medical or surgical treatment, or an examination is not sufficient to establish causation-and, therefore, to receive benefits-under section 1151."  See Mangham, 23 Vet. App, at 287; see also 38 C.F.R. § 3.361(d).  

In this connection, with respect to the facts of the appellant's case, the Court determined that:

[T]he operative issue is not whether the appellant was housed in a VA care facility or whether domiciliary care qualifies under § 1151 as "medical treatment," but whether VA's direct actions caused his harm.  As explained above, the Court concludes that the Board correctly determined that VA did not cause the appellant's claimed injury.  Rather the cause in fact of any injury that the appellant now suffers was the criminal action of a third party."  

See Mangham, 23 Vet. App., at 289.

The Board believes that the logic and analysis of the Court in Mangham, as used to define not only the scope of what constitutes "VA hospital care, medical or surgical treatment, or an examination" but also to define when such care is the actual cause of  additional disability under 38 U.S.C.A. § 1151(a)(1), also applies in defining when the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program under Chapter 31 of Title 38, or by participation in CWT a program under Section 1718 of Title 38 can also be a proximate cause of a disability under 38 U.S.C.A. § 1151(a)(2). 

Under 38 C.F.R. § 3.361(d)(3), to establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  

The Board need not address whether the very act of providing the Veteran food in the domiciliary cafeteria constitutes rehabilitation services as part of his CWT program or whether eating at the cafeteria was an "essential activity or function" of the training, as the Veteran's attorney so asserts.  Indeed, even if the Veteran's cafeteria time is considered to be required training and rehabilitation, in this case, the Board finds that provision of food or need to eat at the cafeteria was not the proximate cause of the Veteran's PTSD disability; rather, as with the appellant in Mangham, who witnessed the exact same horrific event in the same cafeteria, "the cause in fact of any injury that the appellant now suffers was the criminal action of a third party."  Mangham, 23 Vet App, at 289.  

The Board recognizes that the Court distinguished the facts of Mangham, in Bartlett v. Shinseki, 24 Vet. App. 328 (2011).  In Bartlett, the appellant was at a lock-down psychiatric ward at a VA medical center.  While standing in line at the hospital cafeteria, he was shoved by another patient known to be hostile and suffered injury thereby.  The Board denied the Veteran's § 1151 claim based on a finding that the appellant was not injured as a result of hospital care but rather as a result of an altercation with another patient, which was merely a coincidental event.  The Court set aside the Board's decision, holding that VA "hospital care" as used in 38 U.S.C.A. § 1151(a)(1) includes general supervision of patients in a lock-down psychiatric ward, or more specifically, protecting a patient from other patients known to be potentially hostile.  The Court found that there are cases where a third-party attack is not a coincidental event, and where the attack is proximately caused by the negligent provision of VA hospital services to a hospital patient, rejecting the notion that injuries due to third-party actions in all situations are intervening acts and per se not caused by hospital care, treatment, or examination.  Crucially however, the Court specifically distinguished the facts in Mangham from those of the appellant, noting that in Mangham, the attack occurred in the cafeteria of a domiciliary facility and involved no medically related supervision of the veterans present at the time of the incident.  See Bartlett, 24 Vet. App. at 333-35.  

The Court in Bartlett did not overrule Mangham; rather, it carved out a scenario where "hospital care" would in fact include protection from potentially hostile patients in a lock-down psychiatric ward.  Such are not the facts of the instant case, and the Court recognized as much, as noted above.

Based on the Court's holdings in Mangham and Bartlett, the Board accordingly finds that the Veteran's PTSD was not caused by VA hospital care, medical or surgical treatment, or examination under the provisions of 38 U.S.C.A. § 1151(a)(1).   By extension, even if the Board were to recognize VA's food services in the domiciliary cafeteria as constituting the provision of training and rehabilitation services for this Veteran, as contemplated under 38 U.S.C.A. § 1151(a)(2), and the Veteran's eating at the domiciliary cafeteria as participation in an essential activity or function of the training, services, or CWT program, the Board does not find that such provision or participation was the proximate cause of the Veteran's PTSD.  Rather, as in Mangham, the cause of the Veteran's additional disability in this case was the coincidental criminal action of a third party.  

It is unfortunate that the Veteran witnessed such a traumatic event while a resident of a VA domiciliary.  However, for the reasons discussed above, the Board must find that entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD is not warranted.  The benefit of the doubt doctrine is not for application, as the evidence both for and against the claim is not in relative equipoise. 

Parenthetically, as noted below, the Veteran has established service connection for a major depressive disorder.  While the Veteran has both service-connected and nonservice connected psychiatric disorders, the record does not include medical evidence that specifically attributes certain symptoms to his respective service-connected and nonservice-connected mental health disabilities.  Accordingly, the Board will consider all of the Veteran's psychiatric symptomatology, regardless of the disability to which they are associated, in the adjudication of his claim for a higher evaluation for his major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

B. Earlier Effective Date - Major Depressive Disorder

The Veteran asserts that an effective date earlier than November 23, 2007 should be assigned for the award of service connection for major depressive disorder.  In particular, the Veteran's attorney has argued that at the effective date should be September 22, 2000, which corresponds with a VA treatment record documenting the Veteran's belief that he should be compensated for his mental health disabilities.  See the Veteran's February 2013 Notice of Disagreement.

By way of background, the Veteran filed VA Form 21-526 in December 2001 initiating a service-connection claim for his psychiatric disability, identified by the Veteran at the time as depression.  The RO denied this claim in an unappealed July 2002 rating decision on the basis that the evidence failed to demonstrate that his current psychiatric disability was incurred or aggravated by his period of service.  Although the Veteran continued to be treated for his psychiatric problems in the years following the July 2002 rating decision, he did not file an application to reopen his service-connection claim until November 2007.  Indeed, in a letter received by the VA on November 23, 2007, the Veteran indicated that he wished to reopen his compensation claim for a mental disorder.  The RO ultimately granted service connection for major depressive disorder in a January 2013 rating decision, assigning an effective date for the award of November 23, 2007, the date VA received his application to reopen.  The Veteran disagreed with the assigned effective date, and perfected this appeal.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulations similarly specify that in cases of reopened claims for service connection, the effective date is also the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r) (2015). 

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

Reports of examination or hospitalization from VA, private physicians, or state or other institutions, may be accepted in certain circumstances as claims for increase or claims to reopen. 38 C.F.R. § 3.157(a) (2014).  Significantly, receipt of such reports of examination or hospitalization may only be accepted as an informal claim for increased benefits if a formal claim for compensation has been previously allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2014).  With respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).

In this case, the Veteran's attorney has argued that an effective date of September 22, 2000 should be assigned for the award of service connection for major depressive disorder.  In a February 2013 Notice of Disagreement, the Veteran's attorney asserted that the Veteran's statements to his VA physician regarding a desire to be compensated for his psychiatric problems (identified by the Veteran at the time to be PTSD) should serve as an informal claim under former 38 C.F.R. § 1155.  The September 22, 2000 VA treatment report is of record; however, even if the Board were to accept the September 22, 2000 record as an informal claim for benefits, it is clear from the record that the Veteran subsequently filed a formal claim for a psychiatric disability on a VA Form 21-526 in December 2001, and that the RO adjudicated this issue on its merits in a July 2002 rating decision.  In that decision, the RO made a determination that although the Veteran had a mental health disability, identified as depression, the evidence did not demonstrate that the disability was incurred or aggravated by service.  The Veteran did not appeal the July 2002 rating decision, nor did he submit new and material evidence within one year of receiving notice of the decision.  As such, the July 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Thus, to the extent the Veteran's September 22, 2000 VA treatment report constitutes an informal claim for service connection, such was adequately addressed and adjudicated in the unappealed July 2002 rating decision.  Thus, the assignment of an effective date prior to the date of the July 2002 rating decision is not warranted.

The key question at issue is whether the Veteran filed an application to reopen his psychiatric disability claim at any time from July 2002 to November 2007.  The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim to reopen his service-connection claim for a psychiatric disability prior to the application received on November 23, 2007.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200   (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Veteran and his attorney have not pointed to any such specific claim.  Indeed, the only request for compensation filed by the Veteran during this time period was a claim for nonservice-connected pension that the RO granted in January 2006.  

The Board recognizes that VA treatment records dated from July 2002 to November 2007 demonstrate that the Veteran received continued treatment for his psychiatric disabilities.  While reports of examination or hospitalization from VA may be accepted in certain circumstances as claims for increase or claims to reopen under former 38 C.F.R. § 3.157(a) (2014), the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek benefits for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought).  In this case, although the VA outpatient treatment reports refer to the Veteran being treated for depression and other psychiatric problems, they do not in any way indicate that he wished to file a claim for benefits.

In summary, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than November 23, 2007 for the grant of service connection for major depressive disorder.  The date of the Veteran's application to reopen his previously-denied service-connection claim, as explained above, was November 23, 2007.  There was no earlier claim pending.  The benefit sought on appeal is accordingly denied.

C. Increased rating - Major Depressive Disorder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran contends he is entitled to an evaluation in excess of 50 percent for his major depressive disorder.  For the reasons that follow, the Board finds that an increased rating from 50 to 70 percent is warranted, but no higher.

The Veteran's major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, in pertinent part, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

At the outset, the Board observes that during the course of the appeal period, the Veteran has been diagnosed with mental health disabilities other than major depressive disorder, to include PTSD, psychosis and alcohol dependence.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The record does not include medical evidence that specifically attributes certain symptoms to his respective service-connected and nonservice-connected mental health disabilities.  In light of the fact that mental health disabilities are largely rated on the overall impact such disabilities have on an individual's occupational and social impairment, to the extent that the Veteran's mental health symptoms overlap, the Board will resolve all doubt in the Veteran's favor, and consider these symptoms to be related solely to his service-connected major depressive disorder in the adjudication of this claim.

Upon review of the evidence of record, the Board finds that the state of the Veteran's mental health during the period under review fluctuated between the level of severity contemplated by the assignment of a the current 50 percent disability rating, and the level of severity contemplated by the assignment of a 70 percent rating.  Most important to the Board in this case is the Veteran's longstanding struggle with suicidal ideation.  During service, the Veteran made a suicidal gesture by cutting his wrists and was hospitalized for a week leading to medical discharge.  As described by the February 2014 VA examiner, the Veteran subsequently began to suffer from bouts of depression which lead to several hospitalizations for suicide, depression and/or alcohol abuse.  More recently, just before filing his service-connection claim, the Veteran reported on August 17, 2007 that he had recent preoccupation with death and suicidal ideation, but denied any intent to act on these thoughts.  The Veteran stated that he was considering going to his home in Waco and shooting himself.  See the August 17, 2007 VA MHICM Update.  

At a June 2010 VA mental disorders examination, the Veteran admitted to depression, poor sleep, poor appetite, and weight loss of 110 to 98 pounds over the last several months.  He also reported feelings of hopelessness, helplessness, and worthlessness.  Although he stated at the examination he was not suicidal, the Veteran stated that "he would not object if he did not wake up the following morning."  The examiner indicated that the Veteran "sees little hope in the future as he does not think he has anything to live for."  Significantly, the Veteran was given a Global Assessment of Functioning (GAF) score of 50.  Under the prior version of the Diagnostic and Statistical Manual of Mental Disorders (DSM), i.e., DSM-IV, scores ranging from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See the June 2010 VA examiner's report, at 5, 10.

In a February 13, 2012 VA psychiatry note, Dr. S.A.F. observed that the Veteran "has been feeling quite depressed lately" and that "[h]e has had some passive suicidal thoughts, but no intention or plan to harm himself."  Dr. S.A.F. noted that his pet bird is the "main thing that keeps him going."

In December 2012, the Veteran reported to his VA social worker that he had a serious bout with depression for several weeks.  During that time he stopped attending counselling, and had stopped bathing or shaving and "began wearing dirty clothes again."  Although the Veteran was noted to be "in remission" at the time, the note indicates a clear regression during the weeks prior.  See the December 20, 2012 VA Social Work Note.  

At a January 23, 2014 VA Psychiatry Assessment, the Veteran specifically noted "gradually worsening depression associated with lack of interest and passive suicidal thoughts over the past 5-6 months."  He was noted to now be in a "severely depressed mood," and was positive for passive suicidal ideation.  

The Veteran appeared for VA mental health examinations in February 2014 and March 2015.  Although the February 2014 VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity (paralleling the criteria for a 50 percent rating under the general rating formula), the examiner specified that the Veteran exhibited all of the following symptoms - depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran had been in a "status quo" mental health position for several years, was not getting significantly worse, but was not making great strides to getting better.  

The March 2015 VA examiner curiously determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily (paralleling the criteria for a 30 percent rating under the general rating formula), but then specifically indicated that suicidal ideation was an active symptom of his depression.  Although more recent VA treatment reports suggest that the Veteran may in fact be doing better, (see, e.g. and August 13, 2015 VA Psychology Note, indicating no suicidal ideation, and "progress" after moving and looking to purchase a car), the Board finds that in assessing the fluctuating nature of the severity of his disability as a whole during the entirety of the appeal period, the Veteran's major depressive disorder symptoms-to include his longstanding struggle with severe depression and suicidal ideation, as well as his demonstrated difficulty adapting to stressful circumstances and his periodic neglect of personal appearance and hygiene-cause social and occupational impairment in most areas, and more nearly approximate the criteria outlined for the award of a 70 percent evaluation.  See 38 C.F.R. §§ 4.1, 4.7 (2015).  

The Board does not however find that a 100 percent rating is warranted, as the Veteran's disability manifests in little to no representative symptoms typically shown to cause greater social and occupational impairment than that contemplated by the 70 percent rating, and such greater overall impairment is not otherwise shown.  Indeed, the record simply does not demonstrate "total" social and occupational impairment.   According to the March 2015 VA examiner, the Veteran is able to maintain a friendship with two people.  See the March 2015 VA examiner's report at 3.  He has not exhibited gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, is not a persistent danger to others, is not unable to perform activities of daily living, or disoriented to time or place, and does not have memory loss for names of close relatives, occupation or name.  Therefore, although an increased rating from 50 to 70 percent throughout the period under review is indeed warranted, an increased rating to the maximum 100 percent under the rating schedule is denied. 

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with the Veteran's major depressive disorder is fully contemplated by the applicable rating criteria.  Indeed, in assessing the Veteran's mental health, the Veteran's overall level of social and occupational impairment is clearly contemplated by the general rating formula.  There is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. 

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has not alleged, nor does the record suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.")   Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD is denied.

Entitlement to an effective date earlier than November 23, 2007 for the award of service connection for major depressive disorder is denied.

A 70 percent rating, but no higher, for major depressive disorder is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

VA awarded the Veteran service connection for tardive dyskinesia in the above-referenced January 2013 rating decision, and assigned an initial rating of 30 percent.  The RO rated the Veteran's disability by analogy to paralysis agitans under 38 C.F.R. § 4.124a, Diagnostic Code 8004, which allows for a minimum 30 percent rating.  

Significantly, under 38 C.F.R. § 4.124a, neurological conditions and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc.,  referring to the appropriate bodily system of the schedule.  

VA last evaluated the Veteran's tardive dyskinesia in a General Medical Examination in April 2015.  At that examination, the VA examiner noted the Veteran had a history of neurological problems, including headaches and cranial nerve diseases.  The Veteran attended a Central Nervous System examination the same day, but the examination curiously excluded specific examinations of headaches and the cranial nerves.  See page 1 of the April 2015 CNS examination, listing all neurological disabilities excluded from assessment.  

At the examination, the Veteran discussed worsening symptoms of leg weakness, falling and speech problems.  He complained of unwanted movements of his body with the use of medication, and the VA examiner noted that the Veteran's tardive dyskinesia movements can be observed to involve the mouth and tongue.  The examiner noted an essential tremor, muscle weakness in the upper and lower extremities, a swallowing condition, and complaints of a sensation of "stones in his mouth" and garbling words, and abnormal speech.  The VA examiner also noted intermittent movement of the lips and tongue, a bilateral upper extremity tremor, and hesitant gait.  The Veteran's involuntary movements were attributed to tardive dyskinesia, and his tremors were consistent with a diagnosis of "benign essential tremor."  

It is clear that the April 2015 General Medical and Central Nervous System examinations identified several impairments affecting multiple body systems, to include headaches, tremors, leg and arm weakness, balance problems, speech problems, swallowing problems, and facial movements.  Without an understanding of whether a neurological impairment is indeed related to the Veteran's tardive dyskinesia, coupled with an assessment of the severity of any such impairment, the Board cannot make a fully informed decision as to whether the current 30 percent rating appropriately reflects the level of disability for tardive dyskinesia.  Indeed, individual ratings for each associated impairment may, when combined, be more beneficial to the Veteran than the minimum 30 percent.  On remand, the Veteran should be scheduled for all appropriate examinations to determine the severity of all residuals of tardive dyskinesia.  

The Veteran's claim for TDIU is inextricably intertwined with his claim for a higher disability rating for tardive dyskinesia; therefore, adjudication of the issue is deferred. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examinations 
to identify the nature and severity of all residuals of the Veteran's service-connected tardive dyskinesia.  One such examination must be a Cranial Nerve examination.  

The VA examiner or examiners are asked to identify each residual of the Veteran's tardive dyskinesia, to include headaches, tremors, leg and arm weakness, balance problems, speech problems, swallowing problems, and facial and tongue movements.  For each impairment deemed to be associated with tardive dyskinesia, a full assessment as to the severity of each impairment should be provided.  This would include administering separate evaluations specific to the nerve or nerves involved.  All reports should be associated with the Veteran's claims file.

2. Readjudicate the Veteran's increased rating claim, 
with specific consideration as to whether separate compensable ratings for residuals of tardive dyskinesia may be warranted, and if combined, would ultimately allow for a more favorable overall disability rating.  The Veteran's TDIU claim should also be readjudicated in light of the outcome of the Veteran's tardive dyskinesia claim.  If the benefits sought are denied, in whole or in part, the Veteran and his attorney should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


